United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3304
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Leonard E. Magby,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 7, 2000
                                Filed: March 13, 2000

                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Leonard Magby appeals the district court’s1 order denying his petition for a writ
of error coram nobis. After carefully reviewing the record and the parties’ briefs, we
conclude that the district court did not err in denying the writ. Among other reasons,
Magby is still serving the sentence that he challenges. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.



      1
       The Honorable Jimm Larry Hendren, Chief District Judge, United States District
Court for the Western District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-